 


109 HRES 158 IH: Recognizing the importance of increasing awareness of autism, supporting programs for increased research and improved treatment of autism, improving training and support for individuals with autism and those who care for individuals with autism, and for other purposes.
U.S. House of Representatives
2005-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 158 
IN THE HOUSE OF REPRESENTATIVES 
 
March 15, 2005 
Mr. Tierney (for himself, Mr. Burton of Indiana, Mr. Doyle, and Mr. Smith of New Jersey) submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
RESOLUTION 
Recognizing the importance of increasing awareness of autism, supporting programs for increased research and improved treatment of autism, improving training and support for individuals with autism and those who care for individuals with autism, and for other purposes. 
  
Whereas the Autism Society of America, Cure Autism Now, the National Alliance for Autism Research, the Dan Marino Foundation, and numerous other organizations commemorate April of each year as National Autism Awareness Month; 
Whereas autism is a developmental disorder that is typically diagnosed during the first three years of life, robbing individuals of their ability to communicate and interact with others; 
Whereas autism affects an estimated 1 of every 166 children in the United States; 
Whereas autism is four times more likely to be found in boys than in girls and can affect anyone, regardless of race, ethnicity, or other factors; 
Whereas the cost of specialized treatment in a developmental center for individuals with autism is approximately $80,000 per individual per year; 
Whereas the cost of special education programs for school-aged children with autism is often more than $30,000 per child per year; 
Whereas the total cost nationally of caring for individuals with autism is estimated at more than $90,000,000,000 per year; and 
Whereas despite the fact that autism is one of the most common developmental disorders, many professionals in the medical and educational fields are still unaware of the best methods to diagnose and treat the disorder: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the designation of a National Autism Awareness Month;  
(2)recognizes and commends the parents and relatives of children with autism for their sacrifice and dedication in providing for the special needs of children with autism and for absorbing significant financial costs for specialized education and support services; 
(3)supports the goal of increasing Federal funding for aggressive research to determine causes of autism, identify the best methods of early intervention and treatment, expand programs for individuals with autism across their lifespan, and promote understanding of the special needs of individuals with autism; 
(4)commends the Department of Health and Human Services for the implementation of the Children’s Health Act of 2000 (Public Law 106–310), particularly for establishing four centers of excellence at the Centers for Disease Control and Prevention to study the epidemiology of autism and related disorders and proposing centers of excellence at the National Institutes of Health for autism research; 
(5)stresses the need to begin early intervention services soon after an individual has been diagnosed with autism, noting that early intervention strategies are the primary therapeutic options for individuals with autism and early intervention significantly improves outcomes for individuals with autism and can reduce the level of funding and services needed later in life; 
(6)supports fulfilling the Federal Government’s nearly 30-year-old commitment to provide States with part of the costs needed to educate children with disabilities under part B of the Individuals with Disabilities Education Act (20 U.S.C. 1411 et seq.) by funding the maximum 40 percent of such costs; 
(7)recognizes the shortage of appropriately trained teachers who have the skills and support necessary to teach, assist, and respond to special needs students, including those students with autism; and 
(8)recognizes the importance of worker training programs that meet the needs of developmentally disabled individuals, including those individuals with autism, and notes that people with autism can be, and are, productive members of the workforce if they are given appropriate support, training, and early intervention services. 
 
